Citation Nr: 1504097	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-27 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for B-cell lymphoma. 

2.  Entitlement to service connection for peripheral neuropathy of the feet, to include as secondary to B-cell lymphoma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to September 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO), which denied the Veteran's service connection claims for B-cell lymphoma and peripheral neuropathy of the feet.

Jurisdiction of this matter was subsequently transferred to the RO in Des Moines, Iowa.

These issues were remanded by the Board in April 2011 for further development.

In August 2011, a videoconference hearing was held before the undersigned Veterans Law Judge at Des Moines, Iowa, RO.  A transcript of the hearing is of record.

In January 2012 and June 2013 decisions, the Board again remanded these issues for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.





FINDINGS OF FACT

1.  The Veteran's B-cell lymphoma did not manifest during the Veteran's military service, is not otherwise related to an event or injury in service, to include exposure to ionizing radiation; and did not manifest to a compensable level within one year of his discharge from service.

2.  The Veteran's peripheral neuropathy of the feet was not incurred in service and is not attributable directly, or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran's B-cell lymphoma was not incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2014).

2.  A peripheral neuropathy of the feet was not incurred in or aggravated by service, or proximately due to or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In this appeal, the RO provided notice to the Veteran in a May 2008 letter, prior to the date of the issuance of the appealed November 2008 rating decision.  The May 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, per the June 2013 Board remand instructions, the case was referred an independent expert, selected by the Director of the National Institutes of Health, to prepare a separate radiation dose estimate which was provided in July 2014.  Additionally an August 2014 opinion from the Director of VA's Post 9/11 Era Environmental Health Program office and an August 2014 advisory opinion from the Director of VA's Compensation Service were provided.

In light of the above, the Board finds that the RO substantially complied with the June 2013 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf, to include the Veteran's August 2011 hearing testimony.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The Veteran has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d) (3) as a veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i), (ii).

First, diseases specific to radiation-exposed veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma; lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).  Second, 38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a) (2).

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

For all claims where radiation exposure during service is claimed and a radiogenic disease is diagnosed after service, 38 C.F.R. § 3.311 (2014) compels the forwarding of all records pertaining to the Veteran's radiation exposure in service to the Under Secretary for Health.  The Under Secretary of Health is responsible for the preparation of a dose estimate, to the extent feasible, based on available methodologies. 38 C.F.R. § 3.311(a) (2) (iii).  After it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b) (2014). 

When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c) (1) (2014).  After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in the radiogenic disease.  38 C.F.R. § 3.311(c) (1) (2014).  This section provides two options: 

(i) If after such consideration the Under Secretary for Benefits is convinced sound scientific and medical evidence supports the conclusion it is at least as likely as not the Veteran's disease resulted from exposure to radiation in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction in writing. The Under Secretary for Benefits shall set forth the rationale for this conclusion, including an evaluation of the claim under the applicable factors specified in paragraph (e) of this section. 

(ii) If the Under Secretary for Benefits determines there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction, in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311(c) (1) (2014).

Third, and notwithstanding the above, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee, 34 F.3d at 1043-1044. Thus, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether his disability is otherwise the result of active service.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran is seeking entitlement to service connection for B-cell lymphoma and peripheral neuropathy of the feet, to include as secondary to B-cell lymphoma. 

The record demonstrates multiple diagnoses of B-cell lymphoma.  The Veteran has asserted throughout the course of his appeal that he was exposed to radiation during active duty service.  The Veteran contends his B-cell lymphoma was caused by in-service radiation exposure during active duty and his peripheral neuropathy was caused by the medical treatment for his B-cell lymphoma. 

Although B-cell lymphoma is a qualifying disease, the Veteran does not qualify for presumptive service connection since he is not a "radiation-exposed" veteran.  38 U.S.C.A. § 1112(c)(3) (West 2002 & Supp. 2014); 38 C.F.R. § 3.309(d) (2014).  Specifically, the Veteran did not have onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 U.S.C.A. § 1112(c)(3) (West 2002 & Supp. 2014); 38 C.F.R. § 3.309(d)(3)(i), (ii) (2014).

As noted above, service connection based on exposure to ionizing radiation can also be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  A "radiogenic disease" means a disease that may be induced by ionizing radiation and includes lymphomas other than Hodgkin's disease.  38 C.F.R. § 3.311(b)(2) (xxii) (2014).

The claims file contains a September 2008 memorandum from the Chief of Public Health and Environmental Hazards Officer.  This memorandum noted that the Veterans DD Form 1141 indicated that he received an accumulated dose of 0.020 rem from January 1, 1972, to September 9, 1978.  It was determined in this memorandum, however, that it was unlikely that the Veteran's B-cell lymphoma could be attributed to radiation exposure while in military service.

In an October 2008 advisory opinion from the Director of Compensation and Pension Service, the Under Secretary for Health indicated that the Interactive Radioepidemiological Program of the National Institute for Occupational Safety and Health was utilized to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's lymphoma, using the dose estimate of 0.021 rem.  The Director of Compensation and Pension Service indicated that, as a result of the medical opinion, and following review of the evidence in its entirety, it was their opinion that there is no reasonable possibility that the Veteran's lymphoma resulted from exposure to radiation in service. 

However, the claims file also contains a November 2007 private medical opinion from A.S., D.O., who treated the Veteran for primary mediastinal B-cell lymphoma.  This D.O. indicated that, given the detail of the Veteran's exposure, both to radioactive nuclear radiation, as well as tritium exposure, it was more likely than not that this could be implicated in the cause of his lymphoma diagnosis.

Additionally, the claims file contains several statements from a Dr. P.K.  In September 2011, this physician stated that, in her opinion, the VA radiation dose recorded for the Veteran is not an accurate reflection of his ionizing radiation exposure as the ionizing radiation received by the Veteran while sleeping directly over a MK45 torpedo would be estimated to be at least two times the recorded dose derived from official military records.

As the file contained differing evidence regarding the radiation dose estimate, the January 2012 Board remand instructed that the issues were to be remanded, in part, so that the estimates and supporting documentation could be referred to an independent expert, selected by the Director of the National Institutes of Health, to prepare a separate radiation dose estimate for consideration in adjudication of the claim.  38 C.F.R. § 3.311(a) (3).

After a separate dose estimate had been prepared, this issue was then to be referred to the Under Secretary for Benefits for further consideration. 38 C.F.R. § 3.311(b) (2014).  The Under Secretary for Benefits was then to consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health. 38 C.F.R. § 3.311(c) (1) (2014).  After referral, the Under Secretary for Benefits was then to be asked to again determine the likelihood that the Veteran's claimed exposure to radiation in service resulted in B-cell lymphoma. 

Per the January 2012 remand instructions, the Director of Compensation and Pension Service, in a September 2012 correspondence, contacted the Under Secretary for Health for a referral to an independent expert, selected by the Director of the National Institutes of Health, who was to prepare a separate radiation dose estimate.

However, in an October 2012 Memorandum, the Director, Post 9-11 Environmental Health Program (DEHP), indicated that while the case had been remanded for preparation by an independent expert, "such an estimate exists in the record in the form of a statement by Dr. P.K." whose estimated dose to the Veteran would be estimated to be at least two times the recorded dose derived from military records.  Thus, the Director of DEHP used Dr. P.K.'s dose estimate and assigned a dose estimate 3 times of that of the recorded dose.  The DEHP opined that the since the Veteran's radiation dose did not exceed 5 rem in 1 year or 10 rem in a lifetime, it was unlikely that the Veteran's b-cell lymphoma could be attributed to radiation exposure while in military service.  

As a result of the DEHP opinion, in an October 2012 letter, the Director of Compensation and Pension Service opined that there was no reasonable possibility that the Veteran's b-cell lymphoma was the result of occupational exposure to ionizing radiation during military service.

While in his October 2012 Memorandum the Director of DEHP indicated that while the case had been remanded for preparation by an independent expert, "such an estimate exists in the record in the form of a statement by Dr. P.K." the January 2012 Board remand specifically instructed that the estimates and supporting documentation were be referred to an independent expert, selected by the Director of the National Institutes of Health, who was to prepare a separate radiation dose estimate.  Moreover, the January 2012 remand noted that a referral to an independent expert to prepare a separate radiation dose estimate was necessary as the file contained differing evidence regarding the radiation dose estimate.  The differing evidence referenced included the statement by Dr. P.K.  The instruction to consult an independent expert, selected by the National Institutes of Health, was in accordance with the provisions of 38 C.F.R. § 3.311.  

As determined by the June 2013 Board remand, the January 2012 remand instructions were not accomplished as an independent dose estimate was not obtained as the Director of the National Institutes of Health may select an independent expert who could provide an even higher dose estimate than that provided by Dr. P.K.

In accordance with the June 2013 Board remand instructions, the Director of the National Institutes of Health was contacted and the names of several institutions and individuals were provided as sources of qualified independent experts.  Once such institution, the Radiation Emergency Assistance Center/Training Sit (REAC/TS) provided the names of several individual experts, including, B.U., who has a PhD in radiological health sciences, a Master's Degree in Health Physics, and a Bachelor of Science in nuclear engineering.  B.U. also completed a postdoctoral fellowship in Radiation Cytogenics, and possessed twenty-nine years of academic training, and governmental, academic, and private industry experience in radiation sciences, including health physics, nuclear engineering, radiobiology, and radiation dose reconstruction.  Dr. B.U. provided a detailed report based on a review of the Veteran's documented history in July 2014 wherein he assigned an independent dose estimate.  B. U. indicated that the Veteran had a recorded dose of 0.020 rem.  B.U. concluded that no radiation dose should be assigned due to the Veteran's diving duties, from his berthing arrangements sleeping near a 45Mk torpedo, or for the incident where a shipmate sealed the torpedo compartment and removed a hose from a torpedo.  B.U. indicated that the Veteran could have incurred a small dose (0.0001 rem) from the incident with the weld inspection source and this should be included in the dose estimate.  B.U.'s best estimate of the Veteran's radiation dose was 0.0210 which equaled 0.0201 cSv.

Thereafter, the Director of Compensation Service referred that opinion to the Undersecretary of Health, who arranged for review by the Director of the Post 9/11 Environmental Health Program.  In an August 2014 correspondence, the Director of the Post-9/11 Environmental Health Program noted that the July 2014 independent expert report of B.U. assigned a dose of 0.0201 rem which was 0.0001 rem greater than the dose of record submitted to the Naval Dosimetry Center for the Veteran.  It was noted that B.U.'s opinion was of high quality and technical merit.  However, it was also noted that the opinion "did not provide the Veteran much benefit of the doubt as explicit technical resources and calculations were used to calculate additional dose".  Accordingly, the Director felt that the original assigned dose estimate of 0.060 rem (3 times the reported US Navy dose) gave greater benefit of the doubt to the Veteran and as a result they again assigned the dose of 0.060 rem to him.  It was noted that The Health Physics Society in their Radiation Risk in Perspective revised in July 2010, recommended against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources.  For the levels below 5-10 rem, which included occupational and environmental exposures, the risk of health effects were either too small to be observed or nonexistent.  Ultimately, the Director opined that since the Veteran's radiation dose did not exceed 5 rem in 1 year or 10 rem in a lifetime, it was unlikely that his B-cell lymphoma could be attributed to radiation exposure while in military service.

Considering the claim for service connection for B-cell lymphoma, in light of the record and the governing legal authority, the Board finds that the claim must be denied.

Initially, the Board notes that entitlement to service connection for B-cell lymphoma is not established pursuant to the provisions of 38 C.F.R. § 3.311.  Although it is conceded that the Veteran was exposed to ionizing radiation in service and dose estimates were obtained, the most probative opinions of record reflects that it is very unlikely that the Veteran's B-cell lymphoma is attributable to this exposure.  

As noted above, the Director of the Post-9/11 Environmental Health Program opined that it was unlikely that the Veteran's B-cell lymphoma could be attributed to radiation exposure while in military service.  Per the June 2013 remand instructions, the Director formulated this after reviewing the July 2014 independent dose estimate of 0.021 rem.  The Director even afforded the Veteran the benefit of the doubt and used the more advantageous dose estimate of 0.060 rem.  However, the Director noted that for the levels below 5-10 rem, which included occupational and environmental exposures, the risk of health effects were either too small to be observed or nonexistent.  As a result, it was unlikely that the Veteran's B-cell lymphoma was related to his exposure to ionizing radiation.

The Board again notes the November 2007 private medical opinion from A.S., D.O., who indicated that it is more likely than not that the Veteran's radiation exposure could be implicated in the cause of his lymphoma diagnosis.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the August 2014 opinion of the Director of discussed in detail above to be the most probative.  Regarding the November 2007 letter from A.S., D.O., which indicated that it is more likely than not that the Veteran's radiation exposure "could be implicated" in the cause of his lymphoma diagnosis, the Board notes that an examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, symptomatology in service makes the opinion of the examiner too speculative in nature and of little probative value.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  

Conversely, the Board finds the Director of the 9/11 Environmental Health Program to be highly probative on the issue of whether the Veteran's radiogenic disease is related to his exposure to radiation.  The advisory opinion considered all of the Veteran-specific information available, including the independent dose estimate, and rendered an opinion that is supported by a clearly stated rationale while also relying on established, national standards for causation estimates.  The Director discussed the multiple dose estimates and opinions and provided a detailed explanation of the methodology used.  The Director expressed his knowledge of the Veteran's history, and after evaluating the evidence, concluded that it was unlikely that the Veteran's B-cell lymphoma could be attributed to ionizing radiation exposure while in military service.

As such, the Board finds that service connection is not warranted pursuant to section 3.311.  

A preponderance of the evidence is also otherwise against a finding that the Veteran had B-cell lymphoma to a compensable level within one year of his separation from service.  Specifically, B-cell lymphoma was not diagnosed until July 2007, almost 29 years after the Veteran's discharge from service.  Hence, he is not entitled to service connection for non-Hodgkin's lymphoma on a presumptive basis as a chronic disease.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

The Veteran's service treatment records are silent for complaints, findings, treatment or diagnosis relating to B-cell lymphoma. As noted above, B-cell lymphoma was not diagnosed until April 2003, about 29 years after the Veteran's discharge from service. There is no evidence and the Veteran has not alleged that B-cell lymphoma first manifested in service or that he experienced continuity of symptomatology of the disease since service.  Accordingly, as the Veteran was not diagnosed with a B-cell lymphoma disability until many years after service and there was a significant period between his period of service and his initial diagnosis of a B-cell lymphoma disability, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

As discussed in detail above, there is also very probative evidence in the form of the opinion by the Director of the 9/11 Environmental Health Program.  As noted, that opinion considered all of the Veteran-specific information available, including all dose estimates provided, and rendered an opinion that is supported by a clearly stated rationale while also relying on established, national standards for causation estimates.  The Director provided a detailed explanation of the methodology used, and after evaluating the evidence, concluded that it was unlikely that the Veteran's B-cell lymphoma could be attributed to ionizing radiation exposure while in military service.  Therefore, a preponderance of the evidence is against a finding that B-cell lymphoma directly related to the Veteran's service. 

In summary, a preponderance of the evidence is against all theories of entitlement alleged by the Veteran or raised by the record.  The claim of service connection for B-cell lymphoma is denied based on consideration of the theories of entitlement of direct and presumptive service connection, to include as based on exposure to radiation.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection for B-cell lymphoma, the benefit-of-the-doubt rule is not for application. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).

Regarding the Veteran's peripheral neuropathy claim, the Veteran has a current diagnosis of peripheral neuropathy of the feet which has been attributed to his chemotherapy treatment for his B-cell lymphoma.  As noted above, the Veteran has contended that his peripheral neuropathy of the feet was caused by the medical treatment for his B-cell lymphoma.  

The Board notes however that the claim must still be denied as a matter of law as service connection has not been established for a B-cell lymphoma disability as the most probative opinion is against a finding of a relationship between a B-cell lymphoma disability and service, to include as exposure to radiation.   As such, service connection may not be established for peripheral neuropathy of the feet disability, as secondary to a service-connected B-cell lymphoma disability, as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In addition, there is simply no competent, probative, medical evidence or opinion even suggesting a relationship between any peripheral neuropathy of the feet disorder and service and neither the Veteran nor his representative has identified, presented, or alluded to the existence of any such medical evidence or opinion.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361   (Fed Cir. 2001). 

To the extent that the Veteran contends that a medical relationship exists between his current claimed B-cell lymphoma and peripheral neuropathy disabilities and service, the Board again acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's claimed B-cell lymphoma and peripheral neuropathy disabilities to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current B-cell lymphoma and peripheral neuropathy disabilities and service to include as secondary to radiation exposure.  As such, the Board ascribes far more weight to the conclusions of the Director of Compensation and Pension Service who concluded that the Veteran's current B-cell lymphoma disability was not incurred in or aggravated by service.  See Jandreau, 492 F.3d at 1377.

In sum, the Board finds that service connection for a B-cell lymphoma and peripheral neuropathy disabilities must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for B-cell lymphoma is denied. 

Entitlement to service connection for peripheral neuropathy of the feet, to include as secondary to B-cell lymphoma is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


